Citation Nr: 1455724	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder NOS.

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  There is a diagnosis of Anxiety Disorder NOS of record; therefore, the Board has expanded the issue on the title page.

In June 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding as been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To obtain VA and private treatment records and to schedule the Veteran for VA examinations.
I.  Service Connection for a Psychiatric Disorder

Although a VA examiner declined to diagnose PTSD at a VA examination in December 2010, the Board finds evidence that the Veteran is seeking current treatment for PTSD at VA and with his private doctor, Dr. R.B.  In addition, at his hearing before the Board in June 2014, the Veteran indicated his concern that the VA examiner had not adequately considered his lay statements concerning his in-service experiences that have caused him to have current panic attacks and to awaken with recurring nightmares.

As stressors, the Veteran indicated that he witnessed personnel tending to the wounded brought onto the U.S.S. Reeves by helicopter.  Administrative remarks in the Veteran's personnel file dated in March 1969 indicate that the Veteran was authorized to wear the Navy Unit Commendation for meritorious service during the period of June 1966 to September 1968 in the conduct of sustained combat operations against enemy aggressor forces in Southeast Asia.  Also of record is a newspaper article indicating the Veteran was on the U.S.S. Reeves and that prior to August 1968, the ship made 13 combat patrols in the Gulf of Tonkin, serving as a search and rescue and anti-air warfare support unit for attack aircraft carriers.  It seems reasonable to conclude the Veteran's statements regarding the wounded are credible and consistent with the nature of his service.

In addition, the Veteran indicates having recurrent nightmares involving a fire on his ship.  He indicated that an electrical fire broke out in an area where missiles and ammunition were stored.  He feared for his life during this incident.  A statement from the Veteran's wife confirms that the Veteran has these nightmares which reportedly started around 1979 in which he would awaken in fear that the ship would explode with he and his shipmates trapped inside.  The evidence also suggests that the Veteran drank heavily between 1970 and 1985 to deal with his problems after separation from service.  In June 2014, the Veteran submitted further statements regarding in-service experiences involving fear of hostile military or terrorist activity.

The record also includes a diagnosis of anxiety disorder NOS rendered at the December 2010 VA examination.  The examiner did not provide an opinion as to whether such anxiety may have had its onset in service or be a result of experiences in service as related by the Veteran.  Given that 4 years have passed since the examination and the Veteran's contention that the examination was inadequate because the examiner did not suitably consider his lay testimony regarding his service, the Board finds it appropriate to remand the claim to provide the Veteran another VA examination.

On remand, the Veteran should be given the opportunity to provide authorization for the RO to seek more recent private treatment records or to provide them himself.  Any available VA treatment records should also be associated with the file, to include any records from the PTSD Coping Skills Group.

II. Service Connection for a Respiratory Disorder

The Veteran contends that while serving on the U.S.S. Reeves and the Henry B. Wilson as an electrical repairman during service, he was exposed to asbestos, specifically when tearing into the walls to repair electrical wires and motors located behind the bulkheads.  He relates experiencing a chronic cough beginning in 1985.

Personnel records verify the Veteran's service on the U.S.S. Reeves and the Henry B. Wilson and the RO recognized a probability that the Veteran was exposed to asbestos on those ships due to his military occupational specialty.  

In regard to whether the Veteran has a current respiratory disability that is related to his likely exposure to asbestos, there are two opinions of record.  In December 2010, the Veteran underwent a VA examination.  The examiner diagnosed exercise-induced bronchospasm and opined that the current disability was not caused by exposure to asbestos while in the Navy because there was no evidence to support a claimed diagnosis of fibrosis/asbestosis.  Also of record is the Veteran's private doctor's more recent May 2014 statement that he is treating the Veteran for fibrosis caused by exposure to asbestos during service.  

The Board recognizes that the May 2014 statement provides evidence that would seem to strongly support the Veteran's claim; however, Dr. R.B.'s statement was not accompanied by any specific rationale or records indicating an actual diagnosis or treatment.  For such reasons, it cannot be assessed significant probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board finds that the medical evidence of record is not yet sufficient to make a decision on the claim and that the claim must be remanded to clarify the Veteran's current diagnosis/diagnoses, to obtain more recent private treatment records and to schedule the Veteran for another VA examination for consideration of the entirety of the record, to include the statement provided by Dr. R.B. in support of the Veteran's claim.  The examiner should also note the Veteran's contention that he never smoked cigarettes in his life, but, that he was exposed to secondhand smoke each evening from 7 pm to 9 pm while serving on the ships between July 1966 and September 1969.  See June 2014 Statement in Support of Claim.  He believes the exposure may also have contributed to his current respiratory condition.

Accordingly, the case is REMANDED for the following action:

1. Update the claims file with all outstanding VA treatment records, to include those from the PTSD Coping Skills Group, if any.

2.  Request the Veteran provide an authorization for release of any private treatment records not yet of record, to specifically include recent records from Dr. R.B.

Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development is completed and records are obtained to the extent available, schedule the Veteran for a VA examination with a different VA licensed clinical psychologist or psychiatrist than the one who provided the December 2010 VA examination to consider whether the Veteran has PTSD that confirms with the criteria of the DSM-IV or any other psychiatric disorders, to include anxiety disorder NOS.

The record must be made available to the examiner for review and indication that a review took place should appear in the examination report.

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have PTSD under DSM-IV standards? 

b)  If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that PTSD manifested due to the Veteran's experiences during service.

c)  If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

Note: The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale must be given for all opinions and conclusions expressed.

4.  After the above development is completed and records are obtained to the extent available, schedule the Veteran for a VA examination with a qualified specialist other than the specialist who provided the December 2010 VA examination to provide an opinion as to the etiology of his diagnosed respiratory disability/disabilities.  

The record must be made available to the examiner for review and indication that a review took place should appear in the examination report.

The examiner should perform any necessary tests to clarify the correct diagnosis/diagnoses for the Veteran's current respiratory condition/conditions.   The examiner should note the indication from Dr. R.B., the Veteran's private doctor, that he has fibrosis and that due to the Veteran's military occupational specialty during service it is likely he had exposure to asbestos.

For each diagnosed respiratory disorder, the examiner should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder had its onset during service or is causally or etiologically a result of an event in service, to include exposure to asbestos and/or exposure to secondhand smoke.

Note: The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale must be given for all opinions and conclusions expressed.
5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




